ITEMID: 001-102348
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: DEYANOV v. BULGARIA (III)
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Todor Stanislavov Deyanov, is a Bulgarian national who was born in 1956 and lives in Sofia.
On 8 May 2006 the applicant requested that the Supreme Administrative Court of Bulgaria initiate proceedings before the Constitutional Court and seek a ruling as to the constitutionality of section 140(1)(20) of the Ministry of the Interior Act 2006 (see “Relevant domestic law” below), in so far as it concerned non-profit organisations. He argued that that provision encroached upon the right to freedom of association guaranteed by the Constitution and international law.
On the same day the applicant forwarded identical requests to the Supreme Court of Cassation and the Chief Public Prosecutor. On 17 May 2006 he forwarded an identical request to the Ombudsman.
By letter dated 15 May 2006 the President of the Supreme Court of Cassation informed the applicant that the action requested was not within his powers. The Ombudsman replied on 16 January 2007, informing the applicant that he did not consider section 140(1)(20) of the Ministry of the Interior Act to be unconstitutional. The Chief Public Prosecutor replied on 15 February 2007, also considering that the disputed provision did not contravene the Constitution.
On 14 and 28 February 2007 the applicant lodged new requests with the Ombudsman and the Chief Public Prosecutor to initiate proceedings before the Constitutional Court. He reiterated his position that section 140(1)(20) of the Ministry of the Interior Act impinged upon the right to freedom of association. In addition, he challenged section 5 of the same Act, in so far as it provided that the police “represented society as a whole”. He received no reply.
On 8 October 2007 the applicant wrote directly to the Constitutional Court, requesting that it initiate proceedings and examine the constitutionality of the two above-mentioned provisions of the Ministry of the Interior Act. This request was refused, as Article 150 paragraph 1 of the Bulgarian Constitution does not entitle citizens to lodge constitutional complaints. The applicant was informed of the refusal on 10 October 2007.
The Ministry of the Interior Act 2006 came into force on 1 May 2006.
Its section 5, as enacted, provided that in the performance of their duties the officials of the Ministry of the Interior were to “represent society as a whole”. In August 2008 the text of section 5 was amended and this phrase was repealed.
Section 140(1) of the Act provides that police operations can be carried out through:
“...
20. [S]etting up and using non-profit organisations or companies, subject to the conditions set out in law, to cover up the investigation by an undercover agent or to conduct undercover operations ...”.
The formation, registration and activities of non-profit organisations are governed by the Non-Profit Legal Persons Act 2000. Its section 2 provides that those organisations are free to define the goals they wish to pursue, which are to be stated in their articles of association.
Article 150 paragraphs 1 and 3 of the Constitution authorises certain State bodies, including the Supreme Administrative Court, the Supreme Court of Cassation, the Chief Public Prosecutor and the Ombudsman to initiate proceedings before the Constitutional Court in order to obtain a ruling as to the constitutionality of statutes adopted by Parliament. Citizens do not have the right to lodge a constitutional complaint.
